United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Docket No. 15-154
Issued: April 13, 2015

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 31, 2014 appellant filed a timely appeal from a June 27, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
review of the written record before the Branch of Hearings and Review. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, and because more
than 180 days has elapsed between the last merit decision dated January 16, 2014 and the filing
of this appeal on October 31, 2014, the Board lacks jurisdiction to review the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its June 27, 2014 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 510.2(c)(1); Dennis E. Maddy,
47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence to
OWCP, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2).

ISSUE
The issue is whether OWCP abused its discretion in denying appellant’s request for a
review of the written record as untimely filed.
FACTUAL HISTORY
On August 29, 2013 appellant, then a 45-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that she sustained a right foot injury when she was opening a
gate.3
By letter dated November 25, 2013, OWCP informed appellant that the evidence of
record was insufficient to support her claim. Appellant was advised of the medical and factual
evidence required from her and was directed to submit such evidence within 30 days. No
response or evidence was received from appellant.
By decision dated January 16, 2014, OWCP denied appellant’s claim finding that the
evidence did not establish that the incident occurred as alleged. It also noted that appellant failed
to establish that she sustained an injury as no medical evidence had been submitted.
In an appeal request form dated February 10, 2014, appellant requested review of the
written record before the Branch of Hearings and Review. The request was postmarked
February 20, 2014 and received on February 21, 2014. In support of her claim, appellant
submitted a February 3, 2014 progress note from Dr. John E. Bubser, a Board-certified
podiatrist.
By decision dated June 27, 2014, the Branch of Hearings and Review denied appellant’s
request for a review of the written record finding that her request was not made within 30 days of
the January 16, 2014 OWCP decision. The Branch of Hearings and Review further determined
that the issue in the case could equally well be addressed by requesting reconsideration from
OWCP and submitting evidence not previously considered which established that she sustained a
work-related traumatic injury in the performance of duty.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that before review under section 8128(a) of this
title, a claimant for compensation not satisfied with a decision of the Secretary is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on his or
her claim before a representative of the Secretary.4 Section 10.615 of the federal regulations
implementing this section of FECA provides that a claimant shall be afforded a choice of an oral
hearing or a review of the written record.5 OWCP regulations provide that the request must be
sent within 30 days of the date of the decision for which a hearing is sought and also that the
3

The Board notes that the date of the employment incident is illegible.

4

5 U.S.C. § 8124(b)(1).

5

20 C.F.R. § 10.615.

2

claimant must not have previously submitted a reconsideration request (whether or not it was
granted) on the same decision.6
The Board has held that OWCP, in its broad discretionary authority in the administration
of FECA,7 has the power to hold hearings in certain circumstances where no legal provision was
made for such hearings and that OWCP must exercise this discretionary authority in deciding
whether to grant a hearing.8
ANALYSIS
In the present case, the request for review of the written record of OWCP’s January 16,
2014 decision was postmarked on February 20, 2014 and received on February 21, 2014.
Appellant’s request was sent more than 30 days after the date of issuance of OWCP’s merit
decision. Therefore, OWCP properly found in its June 27, 2014 decision that appellant was not
entitled to an oral hearing or examination of the written record as a matter of right.9
The Branch of Hearings and Review properly exercised its discretion when it considered
the matter and advised that the issue of fact of injury could be addressed through a
reconsideration application. The Board has held that the only limitation on OWCP’s authority is
reasonableness and an abuse of discretion is generally shown through proof of manifest error,
clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deduction from established facts.10 In this case, the evidence of record does not
indicate that OWCP abused its discretion in its denial of appellant’s request for an examination
of the written record. Accordingly, the Board finds that OWCP properly denied her request.11
On appeal, appellant submitted additional evidence after OWCP rendered its June 27,
2014 decision. As previously noted, the Board may not review this evidence for the first time on
appeal.12 Appellant also argued that OWCP did not stipulate a deadline to submit evidence. The
Board notes that the November 25, 2013 development letter stated that appellant had 30 days to
submit the required information. The Board further notes that OWCP’s January 16, 2014 denial
of appellant’s claim was accompanied with appeal rights which provided a timeline and
instructions pertaining to the different forms of appeal. Thus, the Board finds her argument
without merit.

6

Id. at § 10.616(a).

7

5 U.S.C. §§ 8101-8193.

8

Marilyn F. Wilson, 52 ECAB 347 (2001).

9

20 C.F.R. § 10.616(a); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the
Written Record, Chapter 2.1601.4(a) (October 2011).
10

Daniel J. Perea, 42 ECAB 214, 221 (1990).

11

D.P., Docket No. 14-308 (issued April 21, 2014); D.J., Docket No. 12-1332 (issued June 21, 2013).

12

Supra note 4.

3

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for review of the written
record as untimely.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 27, 2014 is affirmed.
Issued: April 13, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

